DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings (figs. 4, 4a, 5, 5a and 6) should be appropriately and adequately shaded to show clearly the character and/or contour of all surfaces presented See 37 CFR 1.152. This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas. Solid black surface shading is not permitted except when used to represent the color black as well as color contrast. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. (MPEP 1.84 (p)(3) and 608.02)..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 depends from itself and thus it is not possible to determine the scope of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4509447 to Smith, Sr. (Smith).

With regard to claim 1, Smith discloses a line element (10, fig. 1, column 2, lines 40-46) for an exhaust pipe, said line element comprising: 
an inner hose (formed by inner strip 13, fig. 1, column 3, lines 1-5); and 
an outer hose (formed by outer strip 18, fig. 1, column 3, lines 20-26) disposed in surrounding relation to the inner hose such (shown in cross section of fig. 2) as to form an intermediate space (the space between inner strip 13 and outer strip 18 that is held apart by the spacer described below), 
at least one of the inner and outer hoses being formed from a wound profiled band (11 or 12, figs. 3 and 4, where both of the strips are formed with a wound profiled band after the beam sections 11 and 12 are attached to strips 13 and 18 respectively as shown in figs. 3 and 4 and described at column 3, lines 8-11 and 16-19), said band including a radial projection (as shown in fig. 1, the profiled bands 11 and 12 include a saw-tooth configuration such that radial projections alternate with axial openings providing a flowpath between sections of enclosed space between the inner and outer hoses) which projects into the intermediate space and forms a spacer between the inner hose and the outer hose (shown in fig. 2).

With regard to claim 3, Smith discloses the line element of claim 1 as set forth above, and further discloses wherein at least one of the inner and outer hoses has a constant diameter between adjacent radial projections (shown in fig. 2).

With regard to claim 4, Smith discloses the line element of claim 1 as set forth above, and further discloses wherein the radial projection is formed at an axial edge of the band (as shown in figs. 2-4, the radial projections are located at edge of the strip which becomes an axial edge when shaped into a cylinder).

With regard to claim 5, Smith discloses the line element of claim 4 as set forth above, and further discloses wherein the band has axial ends which are each formed with a radial projection (the projections 11 and 12 are formed at the axial ends of the band), with abutting radial projections of neighboring hose turns being connected with one another.

With regard to claim 6, Smith discloses the line element of claim 1 as set forth above, and further discloses wherein both the inner hose and the outer hose are formed from wound profiled bands having windings with a pitch (shown in fig. 1 and as described above in the rejection of claim 1).

With regard to claim 7, Smith discloses the line element of claim 6 as set forth above, and further discloses wherein the pitch of the windings of the inner hose and the pitch of the windings of the outer hose are identical (shown in the view of fig. 2 with even distances between adjacent elements 11/12/11).

With regard to claim 8, Smith disclose the line element of claim 6 as set forth above, and further discloses wherein the inner and outer hoses are screwed into one another (to the extent that the strips 11 and 12 create a helical shape within the space between inner and outer hoses, the inner and outer hoses are screwed into one by those helical shapes).

With regard to claim 9, Smith discloses the line element of claim 1 as set forth above, and further discloses a thermal insulation material filling the intermediate space between the inner and outer hoses (Air is considered a thermal insulation material and since the disclosure does not disclose an evacuated intermediate space it will be filled with air).

With regard to claim 12, Smith discloses the line element of claim 1 as set forth above, and further discloses wherein the radial projection has an end which is bent (as shown in figs. 3 and 4, the radial projection includes a ninety degree bend).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4509447 to Smith, Sr. (Smith). 

With regard to claim 13, Smith discloses the line element of claim 1 as set forth above, but fails to disclose further comprising a band material wrapping an outer side of the outer hose.
It would have been obvious to one having ordinary skill in the art at the time of filing to provide an outer wrap of protective material around the double wall of hose to protect the hose during transportation and installation of the pipe as protective wraps for pipes are well known in the art.

Claims 2, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4509447 to Smith, Sr. (Smith) in view of United States Patent No. 4570678 to Ziemek et al. (Ziemek).

With regard to claim 2, Smith discloses the line element of claim 1 as set forth above, but fails to disclose wherein at least one of the inner and outer hoses is embodied as a spiral-wound bellows.
	Ziemek discloses a double walled hose (Ziemek, abstract, title), an analogous field of endeavor to Smith.  
	Ziemek further discloses inner and outer corrugated tubes separated by a helical spacer to allow the transport of low temperature fluids.  It would have been obvious to one having ordinary skill in the art the time of filing to provide double wall hose of Smith with inner and outer corrugated hoses as taught by Ziemek in order to allow the transport of low temperature fluids. 	

(Ziemek, shown in the cross section view of fig. 1 of Ziemek).

With regard to claim 11, Smith in view of Ziemek discloses the line element of claim 10 as set forth above, and Ziemek further discloses wherein the wall thickness of the inner hose is smaller than the wall thickness of the outer hose (shown in fig. 1 of Ziemek).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references listed in the PTO 892 not made of record above disclose similar but distinct line elements. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/DAVID R DEAL/Examiner, Art Unit 3753